Case: 21-51216     Document: 00516490033         Page: 1     Date Filed: 09/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 29, 2022
                                  No. 21-51216                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ramiro Esteban Granados-Dominguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-680-1


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          Ramiro Esteban Granados-Dominguez appeals his within-Guidelines
   57-months’ sentence for illegal reentry, in violation of 8 U.S.C. § 1326(a),
   (b)(1). He claims the district court violated Federal Rule of Criminal
   Procedure 32 by conducting the sentencing hearing with a copy of the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51216      Document: 00516490033           Page: 2   Date Filed: 09/29/2022




                                     No. 21-51216


   presentence investigation report (PSR) borrowed from the probation officer
   instead of using the court’s own copy.
          Because Granados did not raise this issue in district court, review is
   only for plain error. E.g., United States v. Broussard, 669 F.3d 537, 546 (5th
   Cir. 2012). Under that standard, he must show a forfeited plain error (clear-
   or-obvious error, rather than one subject to reasonable dispute) that affected
   his substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If
   he makes that showing, our court has the discretion to correct the reversible
   plain error, but generally should do so only if it “seriously affect[s] the
   fairness, integrity or public reputation of judicial proceedings”. Id. (citation
   omitted).
          At sentencing, the court stated it had previously reviewed the PSR
   “repeatedly”, and was satisfied that the copy he received was the same as the
   one he had reviewed. Granados does not cite, and Rule 32 does not contain,
   any requirement that the district court use its own copy of the PSR at
   sentencing; accordingly, there was no plain (clear or obvious) error. Fed.
   R. Crim. P. 32.; e.g., Puckett, 556 U.S. at 135 (requiring “clear or obvious”
   error). In addition, even if he could show plain error, Granados does not
   show his substantial rights were affected with his purely speculative assertion
   that the court’s copy may have contained notes or highlights which the court
   would not have recalled using the borrowed copy.
          AFFIRMED.




                                          2